DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed April 18, 2022 have been fully considered.  
Claim 10 35 U.S.C 112(a) and (b) rejections are withdrawn.  The claim limitation of claim 10 “in the direction of the trailing edge” or “to the direction of the trailing edge” in the specification page 5 lines 1-3 is interpreted by the examiner as the chordwise direction.  The pressure and suction side surfaces are considered separated by the air outlet apertures resulting in their endpoints not to be at the same location, where there are air outlet apertures present.  This is the only interpretation possible for claim 10.
The applicant argues on pages 7 and 8 the definition of trailing edge as it applies to the claims and prior art.  The examiner is interpreting “point P1 is disposed on said suction side surface of said trailing edge, directly at said trailing edge” of lines 2-3 of claim 1 on page 4 to mean P1 is disposed at the most trailing point of the suction surface.  This agrees with what is argued by the applicant, and the claim is limited to this interpretation.
The 35 U.S.C 103 rejections are updated based on the definition above.  The changes to the rejection are necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gokhman (U.S Patent 5,441,384) hereinafter Gokhman in view of Garnett (U.S Patent 2,803,428) hereinafter Garnett.

    PNG
    media_image1.png
    717
    840
    media_image1.png
    Greyscale

Regarding claim 8, Gokhman discloses:
A wicket gate for a hydraulic turbine or pump {Figure 1 (128), Column 1 lines 8-12}, the wicket gate comprising:
a blade being defined by:
a pressure side surface {Figure 12 (150)},
an oppositely facing suction side surface {Figure 12 (148)},
a leading edge {Figure 12 (162)} and
a spaced apart trailing edge {Figure 12 (164)};
a first trunnion {Figures 4 (154/156) shows the trunnion on the wicket gates (128); there are two instances (left being the first trunnion) of wicket gates (128) shown in Figure 1; Column 6 lines 49-57};
a second trunnion {Figures 4 (154/156) shows the trunnion on the wicket gates (128); there are two instances (right being the second trunnion) of wicket gates (128) shown in Figure 1; Column 6 lines 49-57}
said suction side surface of said blade having a profile along a cross section through a point P1 and a point P2 being concave {Annotated Figure 1 between (P1) and (P2) is concave}
whereas the point P1 is disposed on said suction side surface of said trailing edge , directly at said trailing edge {Annotated Figure 1 (P1), interpreted as P1 is disposed at the most trailing point of the suction surface}
the point P2 is spaced apart from the point P1 by less than 10% of a wicket gate length L {Annotated Figure 1 (P1) and (P2) are spaced by less than 10% of the wicket gate length; MPEP 2125. There is at least a slight concavity on the suction side (148) that is evident to one of ordinary skill in the art.  Annotated Figure 1 (c) shows a straight line of no concavity.  The concavity is small between (P1) and (P2).  Concavity just means a second derivative >0, so no matter how small the concavity is between (P1) and (P2) is it at least touches this broad range 
and the point P2 is disposed upstream of the point P1 on a line perpendicular to said trailing edge starting at the point P1 {Annotated Figure 1, the line between P1 and P2 is perpendicular to the trailing edge as the trailing edge is in/out the page}.
Gokhman is silent regarding:
P1 is disposed where one of said air outlet apertures is disposed
said blade and one of said first and second trunnions having an air passage with an air inlet aperture and air outlet apertures formed therein,
wherein said air passage is connected with said air inlet aperture and said air outlet apertures in a way that air can flow from said air inlet aperture through said air passage to each of said air outlet apertures and
said air outlet apertures are disposed at said trailing edge of said blade.
Garnett pertains to wicket gates in hydraulic turbines.  Garnett teaches:
P1 is disposed where one of said air outlet apertures is disposed {P1 of Gokhman is at Figure 5 (38) of Garnett}
said blade and one of said first and second trunnions having an air passage with an air inlet aperture and air outlet apertures formed therein {Figure 5 blade (17) and the trunnion has air passage (43) with inlet aperture at the trunnion and outlet by (38)},
wherein said air passage is connected with said air inlet aperture and said air outlet apertures in a way that air can flow from said air inlet aperture through said air passage to each of said air outlet apertures {Figure 5, see arrows through (17)} and
said air outlet apertures are disposed at said trailing edge of said blade {Figure 5 the outlet is on the trailing edge as it is adjacent to the runner blades (42) which are downstream of the wicket gates}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added aeration channels in the wicket gates of Gokhman as evidenced by Garnett.  One of ordinary skill in the art would be motivated to do so lessen pitting in water wheels and to lessen vibrations and noise by introducing air into the voids or low pressure areas which occur under the trailing edges of wicket gates {Garnett Column 1 lines 15-26}.
Regarding claim 11, the combination of Gokhman and Barnett further teaches wherein said air inlet aperture is formed in said first trunnion {Figure 5 the inlet can be seen at the trunnion as shown by the arrows of the air flow; both trunnions of Gokhman have air inlets in the trunnions as taught by Barnett Figures 4 and 5}.
Regarding claim 12, the combination of Gokhman and Barnett further teaches wherein said air inlet aperture is formed in said second trunnion {Figure 5 the inlet can be seen at the trunnion as shown by the arrows of the air flow; both trunnions of Gokhman have air inlets in the trunnions as taught by Barnett Figures 4 and 5}.
Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 9, the normal vectors (N1) and (N2) are roughly shown in Annotated Figure 2.  The precise angle between these normal vectors would require measurement.  The angle is not so large in Figure 12 of Gokhman to reasonably teach the claimed range of greater than 2⁰.  Gokhman is silent to scale and the dimensions of the drawings and the specification is silent regarding the claimed angle.  Other prior art is also silent regarding the size of the claimed angle.
Regarding claim 10, there is insufficient evidence of wicket gate as claimed where air outlet apertures separate the pressure side and suction side surfaces at the trailing edge and wherein the pressure side surface extends further than the suction side surface.  The opening of Gokhman (38) is different in geometry to (9) of the instant application, which additionally results in there being no clear modification to result in the claim language of claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745